l AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modifled) ` Page 1 of '1

UNITED STATES DISTRICT COUR_T
SOUTHERN_DISTRICT OF CALIFORNIA`

United States of America ` JUDGMENT IN A CRlMINAL CASE

V_ _ _ ' (For Offenses Committe`d On or Aiter November l, 1987)
Leonel GOmeZ_RanO . Case Number': 3 : 1 9-mj -20822

Danielle Renee Peay
Defena_'am 's Aztorney ‘

-REGISTRATION NO. 83249298` -

THE DEFENDAN-T: `
-I pleaded guilty to count(s) 1 Of COmplaint

ij was found guilty to count(s)

 

 

 

after a plea of'not guilty. `_ ` - ' - _ '
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
- Title & Section_ Nature of Offe_nse y _ - Count Numbergsl
. 8:]325 ` ' ILLEGA'L ENTRY (Misdemeanor) _ ' . l 1 -
n § The defendant has been found not guilty on'count(S) l n _
l:| Count(s) l ` . ' . - ' dismissed on the motion ofthe United States.
IMPRISONMENT

The defendant is hereby committed to then custody of the United States Bureau of_Prisons to be
imprisoned for a term of:' - . ' ' .

 

§ TIME sERvED _ ' ' E days

_ As_sessment: $lU WAIVED |X| Fine: WAIVED _ s - y -
` Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in '
the defendant’s possession at the time_`of arrest upon their deportation or removal; ` ` .

[:| Court recommends defendant be deported/removed With relati_ve, - l charged in case

 

I'_I` IS 'ORDERED that the defendant shall notify the United States Attorney for this`district Within 30 days
of any change of name, residence, or mailing address until all tines, restitution, costs, and special assessments
imposed by- this judgment are fully paid. If ordered to pay restitu-tion, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances

Thursday, February' l4`, 2019
Date of Imposition of Sentence

   
 

l ' ~-%”'F)
Received , \"

 

 

 

 

 

 

 

 

 

 

 

` - ' --DUSM l D n ' BLE KAREN s. CRAWFORD y
F LE UNITED STATES MAGISTRA'I`E JUDGE
_ _ Feb 14 2019 _
C_l€I'l(’S Offlce COpy ` cLERK,u.s.ols'rnlc'r count l 3:19-mj-20822
scm-usm merch or cAuFonmA ' _
` BY ama nEPu'r¥ -

fay

 

 

 

